EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Ryan B. Chirnomas on 08/08/2022.

2.	In the claims:
■	In claim 3, line 1, delete “claim 2”; and replace with “claim 1”.



3.	Claims 1, 3, and 5-13 are allowed.

4.	The prior art neither teaches nor suggests the claimed transformant of a coryneform bacterium obtained by introducing genes encoding enzymes which constitute an Entner-Doudoroff pathway into the coryneform bacterium as a host, wherein the transformant has a glycolytic pathway of the Entner-Doudoroff pathway and a glycolytic pathway of an Embden-Meyerhof-Parnas pathway, wherein the coryneform bacterium is Corynebacterium glutamicum, wherein the genes encoding enzymes which constitute the Entner-Doudoroff pathway comprise: a gene encoding glucose-6-phosphate dehydrogenase; a gene encoding 6-phosphogluconate dehydratase; and a gene encoding 2-keto-3-deoxy-6-phosphogluconate aldolase.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652